Citation Nr: 0025679	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  98-21 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Evaluation of post-traumatic stress disorder, currently 
rated as 10 percent disabling.

2.  Entitlement to service connection for memory loss.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1964 to 
October 1966, and November 1990 to June 1991.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from August 1997 and April 1998 rating 
decisions of the Montgomery, Alabama, Department of Veterans 
Affairs (VA) Regional Office (RO). 

At the March 2000 hearing before the undersigned, the 
appellant withdrew the issue of entitlement to service 
connection for cold sweats.  A Substantive Appeal may be 
withdrawn in writing any time before the Board promulgates a 
decision.  38 C.F.R. § 20.204(b) (1999).  Accordingly, this 
issue is withdrawn. 


REMAND

At the hearing conducted before the Board in March 2000, the 
appellant testified that there were both Social Security 
Administration and VA Medical Center treatment records that 
had not been associated with the claims folder.  The RO 
should obtain these records.  Additionally, it was determined 
that a new VA examination should be conducted in order to 
resolve the existing conflict in the VA examination reports 
regarding the appellant's failure to cooperate in 
psychological testing.

In October 1997, the appellant submitted a statement in 
response to the August 1997 rating decision which granted 
service connection for post-traumatic stress disorder from 
October 2, 1995, that, "I only received 10 percent 
disability from 11-95 to present which it should have been 
from 93 to 1997."  The Board considers this statement a 
notice of disagreement with the August 1997 rating 
determination as to the assigned effective date.  38 C.F.R. 
§ 20.201 (1999).  This issue has not been made the subject of 
a statement of the case and will not be addressed by the 
Board.  This issue is remanded to the RO for issuance of a 
statement of the case.  See Manlicon v. West, 12 Vet. 
App. 238 (1999).

Accordingly, this appeal is REMANDED for the following 
action:

1.  The RO should obtain from the Social 
Security Administration a copy of any 
decision awarding disability benefits to 
the appellant, and legible copies of the 
records pertinent to his claim for Social 
Security disability benefits, including 
the medical records relied upon 
concerning that claim.

2.  The RO should obtain all psychiatric 
treatment records from the VA Medical 
Center, Tuscaloosa and associate them 
with the claims folder.

3.  The RO should schedule the appellant 
for a VA psychiatric examination.  The 
examiner should be afforded the 
opportunity to review the claims folder 
prior to the examination.  The examiner 
should be asked to address whether it is 
as-least-as-likely-as-not that memory 
loss is attributable to service connected 
post-traumatic stress disorder.  The 
examiner should be asked to opine as to 
whether memory loss is as-lease-as-
likely-as-not attributable to service, 
including a Guilf War illness. 

4.  The General Counsel, in representing 
VA before the Court of Veteran's Appeals, 
has noted that the RO has duties.  
Pursuant to 38 C.F.R. § 3.655, when a 
claimant fails to report for an 
examination in scheduled in conjunction 
with an original compensation claim, the 
claim shall be rated based on the 
evidence of record.  When the claimant 
pursuing an original, reopened or claim 
for an increase without good cause fails 
to report for examination, the claim will 
be denied.  However, the Secretary must 
show a lack of good cause for failing to 
report.  Further, VA has a duty to fully 
inform the veteran of the consequences of 
the failure to undergo the scheduled 
examination.  The RO must comply with all 
notification requirements regarding the 
duty to report and the failure to report 
for examination.  The Remand serves as 
notice of the regulation.

5.  The RO should issue a Statement of 
the Case addressing the issue of 
entitlement to an effective dated earlier 
than October 2, 1995 for service 
connection for post-traumatic stress 
disorder.  The appellant and his 
representative are advised that there is 
an obligation to perfect the appeal 
should he desire appellate review, and 
the Board reserves the right to dismiss 
the appeal for failure to do so.  
38 C.F.R. §§ 20.200, 20.202, 20.302 
(1999).  The Board intimates no opinion 
as to the ultimate outcome of this case.  

6.  THE VETERAN IS REMINDED THAT HE HAS 
AN OBLIGATION TO COOPERATE.  A FAILURE TO 
COOPERATE MAY RESULT IN NEGATIVE 
INFERENCES.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




